DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 11/18/2020, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1, 3-4, 6-12 are allowed.  Claims 1, 3-4, 6-12 are renumbered as 1-10, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 9, the prior art of record, specifically IKENOUE et al. (US 2009/0067083) teaches a storage control apparatus (A system controller 20, Figure 1) equipped with a storage device (HD 30, paragraph 50, Figures 1-2) including a magnetic disk (Magnetic disk 40, Figure 2) and a control motor for rotating the magnetic disk (Motor rotation control circuit 56, Figure 2), the storage control device comprising: a controller (Hard disk controller 54, Figure 2) including one or more processors that implements instructions stored in one or more memories to (Buffer memory 62 has a 
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for switching an operation mode of the storage device to one of a first mode for suppressing a total rotation time of the control motor or a second mode for suppressing the number of times of ON/OFF operation of the control motor, based on the acquired number of times of ON/OFF operation of the control motor.  

Regarding claims 3-4, 6-7, 10-12, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Katsu (US 2002/0186395) discloses CPU performs setting such that the value of the output control register that controls the on-off of the output of a clock signal is turned on with respect to each of the circuit blocks.
	Otsubo et al. (US 6,924,901) discloses control means for controlling the entire image forming apparatus, a first power supply for supplying power to at least one load connected to the image forming apparatus, and power supply control means for ON-OFF controlling the power supply under control of the control means, the power supply control means turning off the first power supply when detecting an abnormal communicating operation of the data transmission system.
	Takeda (US 5,277,504) discloses the controller receives ON and OFF signals from the switch.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675